DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/30/22 have been fully considered but they are not persuasive.	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant states that each of the references, Schwetzler and Sclafani, individually do not teach all of the limitations of claim 1. The only argument relating to the combination of references is on pages 11-12 of the response. The applicant first states that “the teachings of Sclafani would not lead one of ordinary skill in the art to modify any of the various "all fixed" multi-chine arrangements described in Schwetzler in the manner suggested in the Office Action”, without any evidence or argument of why not. Then the applicant states “Instead, one or ordinary skill in the art looking to apply the teachings of Sclafani to the any of the various "all fixed" multi-chine arrangements of Schwetzler would, if anything, be compelled to replace all of Schwetzler's fixed chines with corresponding ones of the rotatable chine disclosed in Sclafani”. This statement directly contradicts the applicant’s first argument, and applicant does not provide evidence for this alternative line of thinking either. Applicant states that one of ordinary skill of the art would either be motivated to modify none of the chines of Schwetzler or all of them. The applicant does not state why it would not be obvious to modify one chine. In fact, Sclafani teaches a single chine to be rotatable – therefore, the most obvious modification to one of ordinary skill in the art would be to modify one chine of Schwetzler to be rotatable. It would be beneficial to have the fewest necessary number of chines be rotatable, as adding this functionality may increase the weight of the chine. Therefore, having only one chine rotatable and the others fixed may provide the necessary control over the generated vortices without adding unnecessary weight.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 9-12, 14-15, and 19-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwetzler (US 20100176249 A1) in view of Sclafani et al (US 20100038492 A1).
For claim 1, Schwetzler discloses an apparatus Fig. 3-5, comprising: a wing 1; a nacelle of an aircraft engine 20, the nacelle coupled to the wing via a pylon 13 extending downward from the wing 1, the nacelle including an outer surface defining an outer circumference nacelle housing 19; a first chine 32 coupled to the nacelle 20 at a first location RU2 about the outer circumference Fig. 5; and a second chine 31 fixedly coupled to the nacelle at a second location about the outer circumference Fig. 5, the second location circumferentially offset RU1 from and positioned above the first location 31 higher than 32 as shown in Fig. 5.
But fails to disclose that the first chine is rotatable between a stowed position and a deployed position relative to the outer surface about an axis of rotation, the first chine including an outer mold line, the outer mold line received in a recess formed in the outer surface of the nacelle when the chine is in the stowed position, the outer mold line extending radially outward from the outer surface when the chine is in the deployed position,
wherein, in response to an airflow presented at the first chine and at the second chine, the first chine is configured to: not generate a vortex when the first chine is in the stowed position; and generate a first vortex when the first chine is in the deployed position, the first vortex to combine with a second vortex generated by the second chine to alter an effect that the second vortex would otherwise have on the wing in the absence of the first vortex.
However, Sclafani teaches a chine 44 which is rotatable between a stowed position Fig. 4 and a deployed position Fig. 3 relative to the outer surface of a nacelle 30 about an axis of rotation hinge 60, the first chine including an outer mold line perimeter of chine, the outer mold line received in a recess 74 formed in the outer surface of the nacelle when the chine is in the stowed position Fig. 4, the outer mold line extending radially outward from the outer surface when the chine is in the deployed position Fig. 3. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Schwetzler by having the first chine be rotatable relative to the nacelle between a deployed position and a stowed position in which it is received in a recess as disclosed by Sclafani. One of ordinary skill in the art would have been motivated to make this modification to selectively deploy the chine during different phases of flight “to delay flow separation and stall otherwise induced by the nacelle wake 84 and thereby improves maximum lift capability by interacting with a boundary layer 48 of the wing 16 upper surface” Sclafani, Para 0033.
As modified, in response to an airflow presented at the first chine (rotatable) and at the second chine (fixed), the first chine is configured to: not generate a vortex when the first chine is in the stowed position configured to not generate a vortex, as it is flush with the nacelle surface; and generate a first vortex when the first chine is in the deployed position would generate some vortex under certain conditions of airflow, the first vortex to combine with a second vortex generated by the second chine to alter an effect that the second vortex would otherwise have on the wing in the absence of the first vortex under certain conditions of airflow, such as a high angle of attack, the vortices would combine; the effect of the combined vortices would be altered compared to the effect of only the second vortex, by nature of the additional vortex.
For claim 2, Schwetzler as modified discloses the apparatus of claim 1, wherein the first vortex generated by the first chine reduces the second vortex generated by the second chine configured to provide vortices that interact in this way in some conditions of airflow; this condition is met as “the absolute position of the first vortex generator and the relative positions of further vortex generators from the first vortex generator are decisive in determining the desired propagation” (Para 0089) and “Adjusting the positions of the vortex generators in a wind tunnel can, in particular, be carried out interactively by measuring the vortex positions above the wing (wake measuring)” (Para 0090); therefore there is some condition, which can be measured and/or predicted, which will provide the desired interaction of the vortices generated such that the first vortex reduces the second vortex in some way.
For claim 4, Schwetzler as modified discloses the apparatus of claim 1, wherein a leading edge of the first chine is spaced from a leading edge of the nacelle by a first distance, and wherein a leading edge of the second chine is spaced from the leading edge of the nacelle by a second distance less than the first distance Fig. 5: leading edge of 32 is space back further than the leading edge of 31 by a distance of LG.
For claim 5, Schwetzler as modified discloses the apparatus of claim 1, wherein the axis of rotation is substantially parallel to a central axis of the nacelle Para 0028: “The longitudinal direction of the vortex generators can be inclined by delta-theta=0 to 10 degrees in relation to the longitudinal axis of the engine nacelle.”.
For claim 9, Schwetzler as modified discloses the apparatus of claim 1, further comprising: an actuation mechanism operatively coupled to the first chine, the actuation mechanism configured to rotate the first chine about the axis of rotation Sclafani, Para 0014: “an actuating mechanism of any suitable arrangement for moving the chine between the stowed and deployed positions”; and a controller operatively coupled to the actuation mechanism, the controller configured to control the actuation mechanism Para 0054: “is automatically activated into the deployed position 70”, therefore there must be some controller to control the automatic actuation.
For claim 10, Schwetzler as modified discloses the apparatus of claim 9, wherein the controller is configured to command the actuation mechanism to rotate the first chine in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack of an aircraft to which the nacelle is coupled, a second threshold parameter associated with a leading edge device of a wing of the aircraft, a third threshold parameter associated with a trailing edge device of the wing, a fourth threshold parameter associated with an attitude of the aircraft Para 0055: “The chine 44 may be configured to be automatically released from the stowed position 72 upon a sensing that the angle of attack .alpha. has reached a predetermined level”, a fifth threshold parameter associated with an altitude of the aircraft, a sixth threshold parameter associated with an airspeed of the aircraft, or a seventh threshold parameter associated with a Mach number of the aircraft.
For claim 11, Schwetzler discloses a method, comprising: rotating a first chine 32 of an aircraft engine 20, the nacelle coupled to the wing via a pylon 13 extending downward from the wing 1, the nacelle including an outer surface defining an outer circumference nacelle housing 19, the first chine rotatably coupled to the nacelle 20 at a first location RU2 about the outer circumference Fig. 5; and a second chine 31 fixedly coupled to the nacelle at a second location about the outer circumference of the nacelle Fig. 5, the second location circumferentially offset from RU1 and positioned above the first location 31 higher than 32 as shown in Fig. 5.
But fails to disclose that the first chine is rotatable between a stowed position and a deployed position relative to the outer surface about an axis of rotation, the first chine including an outer mold line, the outer mold line received in a recess formed in the outer surface of the nacelle when the chine is in the stowed position, the outer mold line extending radially outward from the outer surface when the chine is in the deployed position,
wherein, in response to an airflow presented at the first chine and at the second chine: not generating a vortex via the first when the first chine is in the stowed position; and generating a first vortex via the first chine when the first chine is in the deployed position, the first vortex combining with a second vortex generated by the second chine to alter an effect that the second vortex would otherwise have on the wing in the absence of the first vortex.
However, Sclafani teaches a chine 44 which is rotatable between a stowed position Fig. 4 and a deployed position Fig. 3 relative to the outer surface of a nacelle 30 about an axis of rotation hinge 60, the first chine including an outer mold line perimeter of chine, the outer mold line received in a recess 74 formed in the outer surface of the nacelle when the chine is in the stowed position Fig. 4, the outer mold line extending radially outward from the outer surface when the chine is in the deployed position Fig. 3. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Schwetzler by having the first chine be rotatable relative to the nacelle between a deployed position and a stowed position in which it is received in a recess as disclosed by Sclafani. One of ordinary skill in the art would have been motivated to make this modification to selectively deploy the chine during different phases of flight “to delay flow separation and stall otherwise induced by the nacelle wake 84 and thereby improves maximum lift capability by interacting with a boundary layer 48 of the wing 16 upper surface” Sclafani, Para 0033.
As modified, in response to an airflow presented at the first chine (rotatable) and at the second chine (fixed), the first chine would: not generate a vortex when the first chine is in the stowed position configured to, under certain conditions of flight, as it is flush with the nacelle surface; and generate a first vortex when the first chine is in the deployed position would generate some vortex under certain conditions of airflow, such as attitude and airspeed, the first vortex combining with a second vortex generated by the second chine to alter an effect that the second vortex would otherwise have on the wing in the absence of the first vortex under certain conditions of airflow, such as a high angle of attack, the vortices would combine; the effect of the combined vortices would be altered compared to the effect of only the second vortex, by nature of the additional vortex.
For claim 12, Schwetzler as modified discloses the method of claim 11, wherein the first vortex generated by the first chine reduces the second vortex generated by the second chine configured to provide vortices that interact in this way in some conditions of airflow; this is met as “the absolute position of the first vortex generator and the relative positions of further vortex generators from the first vortex generator are decisive in determining the desired propagation” (Para 0089) and “Adjusting the positions of the vortex generators in a wind tunnel can, in particular, be carried out interactively by measuring the vortex positions above the wing (wake measuring)” (Para 0090); therefore there is some condition, which can be measured and/or predicted, which will provide the desired interaction of the vortices generated such that the first vortex reduces the second vortex in some way.
For claim 14, Schwetzler as modified discloses the method of claim 11, wherein a leading edge of the first chine is spaced from a leading edge of the nacelle by a first distance, and wherein a leading edge of the second chine is spaced from the leading edge of the nacelle by a second distance less than the first distance Fig. 5: leading edge of 32 is space back further than the leading edge of 31 by a distance of LG.
For claim 15, Schwetzler as modified discloses the method of claim 11, wherein the axis of rotation is substantially parallel to a central axis of the nacelle Para 0028: “The longitudinal direction of the vortex generators can be inclined by delta-theta=0 to 10 degrees in relation to the longitudinal axis of the engine nacelle.”.
For claim 19, Schwetzler as modified discloses the method of claim 11, further comprising: controlling an actuation mechanism via a controller operatively coupled to the actuation mechanism Para 0054: “is automatically activated into the deployed position 70”, therefore there must be some controller to control the automatic actuation, the actuation mechanism operatively coupled to the first chine, the actuation mechanism configured to rotate the first chine about the axis of rotation Sclafani, Para 0014: “an actuating mechanism of any suitable arrangement for moving the chine between the stowed and deployed positions”.
For claim 20, Schwetzler as modified discloses the method of claim 19, wherein controlling the actuation mechanism includes commanding the actuation mechanism, via the controller, to rotate the first chine in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack of an aircraft to which the nacelle is coupled, a second threshold parameter associated with a leading edge device of a wing of the aircraft, a third threshold parameter associated with a trailing edge device of the wing, a fourth threshold parameter associated with an attitude of the aircraft Para 0055: “The chine 44 may be configured to be automatically released from the stowed position 72 upon a sensing that the angle of attack .alpha. has reached a predetermined level”, a fifth threshold parameter associated with an altitude of the aircraft, a sixth threshold parameter associated with an airspeed of the aircraft, or a seventh threshold parameter associated with a Mach number of the aircraft.
For claim 21, Schwetzler as modified discloses the apparatus of claim 1, wherein the first chine includes a first leading edge and a first trailing edge, the second chine includes a second leading edge and a second trailing edge Fig. 5, and the first leading edge is located along a fore-aft direction between the second leading edge and the second trailing edge Para 0073: “In relation to the longitudinal coordinate KL, in each case two vortex generators can be arranged so as to be overlapping in their longitudinal direction”… ”The overlap is, in particular, up to 50% of the longitudinal extension of the respective front vortex generator”.
For claim 22, Schwetzler as modified discloses the apparatus of claim 1, wherein the first vortex generated by the first chine changes a position of the second vortex generated by the second chine the vortices are positioned such that under a certain direction of airflow, the vortices will interact, and therefore the position of the second vortex will have changed by nature of the interaction (it is noted that the position and strength of a vortex is constantly fluctuating, and therefore even without the interaction of the second vortex, the first vortex will always be changing in these parameters).
For claim 23, Schwetzler as modified discloses the apparatus of claim 1, wherein the first vortex generated by the first chine changes a strength of the second vortex generated by the second chine the vortices are positioned such that under a certain direction of airflow, the vortices will interact, and therefore the strength of the second vortex will have changed by nature of the interaction.
For claim 24, Schwetzler as modified discloses the apparatus of claim 1, wherein the first vortex generated by the first chine changes a position and a strength of the second vortex generated by the second chine the vortices are positioned such that under a certain direction of airflow, the vortices will interact, and therefore the position and strength of the second vortex will have changed by nature of the interaction.
For claim 25, Schwetzler as modified discloses the method of claim 11, wherein the first chine includes a first leading edge and a first trailing edge, the second chine includes a second leading edge and a second trailing edge, and the first leading edge is located along a fore-aft direction between the second leading edge and the second trailing edge Para 0073: “In relation to the longitudinal coordinate KL, in each case two vortex generators can be arranged so as to be overlapping in their longitudinal direction”… ”The overlap is, in particular, up to 50% of the longitudinal extension of the respective front vortex generator”.
For claim 26, Schwetzler as modified discloses the method of claim 11, wherein the first vortex generated by the first chine changes a position of the second vortex generated by the second chine the vortices are positioned such that under a certain direction of airflow, the vortices will interact, and therefore the position of the second vortex will have changed by nature of the interaction (it is noted that the position and strength of a vortex is constantly fluctuating, and therefore even without the interaction of the second vortex, the first vortex will always be changing in these parameters).
For claim 27, Schwetzler as modified discloses the method of claim 11, wherein the first vortex generated by the first chine changes a strength of the second vortex generated by the second chine the vortices are positioned such that under a certain direction of airflow, the vortices will interact, and therefore the strength of the second vortex will have changed by nature of the interaction.
For claim 28, Schwetzler as modified discloses the method of claim 11, wherein the first vortex generated by the first chine changes a position and a strength of the second vortex generated by the second chine the vortices are positioned such that under a certain direction of airflow, the vortices will interact, and therefore the position and strength of the second vortex will have changed by nature of the interaction.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642